Citation Nr: 1205587	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  04-39 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a chronic gynecologic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in May 2007 and June 2010, at which times it was remanded for additional development.  That development has now been accomplished, and the case has been returned to the Board for further appellate review.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, residuals of a chronic gynecologic disorder are etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Residuals of a chronic gynecologic disorder were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for residuals of a chronic gynecologic disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As the Board explained in its prior remands, the Veteran seeks service connection for a chronic gynecologic disorder.  The Veteran essentially contends that her gynecologic disorders-which ultimately resulted in a hysterectomy with complete removal of her uterus and both ovaries-were caused during service.  At her February 2005 hearing before a Decision Review Officer (DRO), the Veteran testified that during service, "I started having a lot of gynecological problems due to vaginal bleeding, heavy periods, [and] blood clots during my periods, which led to me having a full hysterectomy."  See Transcript, p. 6.  The Veteran further testified that:

In the military I went on some sick calls due to the heavy bleeding because I started having blood clots with my menstrual....[The clinicians] put me on contraceptives to...reduce the blood flow when you have a menstrual.  It just worked the opposite for me.  See Transcript, p. 7.

Review of the Veteran's service treatment records shows that a clinician found at the Veteran's September 1979 Report of Medical Examination that her genitourinary system and pelvic condition were normal.  Additionally, the Veteran indicated in her September 1979 Report of Medical History that she had never "[b]een treated for a female disorder" and had never "[h]ad a change in menstrual pattern."  Since no defects, infirmities, or disorders were noted at entrance into service, and in the absence of clear and unmistakable evidence to the contrary, the Veteran is entitled to the presumption of soundness with respect to her residuals of a chronic gynecologic disorder.  38 C.F.R. § 3.304(b).

The Veteran's service treatment records also show that she sought treatment for residuals of her period in June 1981; she stated that her periods had been very irregular since they began when she was 13 years old.  The Veteran reported that she had tried pills for six months, but that her periods were heavier.  The clinician diagnosed her with anovulatory cycles.  The Veteran received follow-up treatment in September 1981.  A blood test administered in June 1982 showed hemoglobin of 11.5 (which the August 2010 VA examiner determined indicated mild anemia), and hematocrit of 31.9.  No Report of Medical Examination or Report of Medical History at separation is of record.

After service, in November 1999, the Veteran underwent a laparoscopic-assisted vaginal hysterectomy and bilateral salpingo-oophorectomy for menometrorrhagia with severe anemia which had been unresponsive to conservative therapy.

In accordance with the Board's June 2010 remand directive, VA provided the Veteran a compensation and pension (C&P) examination of her gynecological conditions in August 2010.  The examiner, a physician, reviewed the claims file.  The examiner noted that the Veteran had three gynecological issues.  First, the Veteran reported that her periods became heavier and more painful, and had lots of clots, shortly after she began active duty.  The examiner noted a hemoglobin level in a June 1982 in-service blood test which indicated mild anemia.  At the August 2010 examination, the Veteran further reported that her periods continued to get worse over the years-including anemic and syncopal symptoms-until her November 1999 hysterectomy, at which time those issues resolved.  Second, the Veteran reported that she was raped in service.  Third, the Veteran had documentation of abnormal PAP smears after service in 1990, 1992, and 1993; specifically, she had high grade squamous intraepithelial lesions which were resolved in 1992 or 1993 by laser cone or loop electrosurgical excision procedure (LEEP) treatment.

The June 2010 C&P examiner diagnosed the Veteran with a history of menorrhagia; a history of dysmennorrhea; status-post laparoscopic assisted vaginal hysterectomy with bilateral salpingo-oophorectomy; alleged rape of active duty; and a history of cervical dysplasia, resolved.

The June 2010 C&P examiner opined:

The only gynecological issue that might have started during active duty is the alleged rape.  Unfortunately that has not been documented or confirmed.  The other gynecological issues are no longer a problem for her, meaning her bad periods and her dysplasia of the cervix, and there is no documentation to state that these started during active duty, so [it] is not likely that it happened.

The Board finds that the June 2010 C&P examiner's etiological opinion is inadequate for two reasons.  First, the June 2010 C&P examiner's sole stated rationale for his negative etiological opinion regarding the Veteran's gynecological issues other than rape-i.e., her bad periods and dysplasia of the cervix-is that "there is no documentation to state that these started during active duty."  However, in Buchanan v. Nicholson, 451 F.3d 1331 (2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that:

[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  Id. at 1337.

Second, the June 2010 C&P examiner explained that a review of the records shows that the Veteran's worsening periods (including anemic and syncopal symptoms) resolved as a result of her November 1999 hysterectomy, and "are no longer a problem for her."  However, the Veteran has asserted that the symptoms of her worsening periods led to her having her hysterectomy.  See February 2005 DRO Hearing Transcript, p. 6.  The sequelae of a hysterectomy, including, as here, the complete removal of the uterus and both ovaries, are themselves subject to compensation.  See, e.g., 38 C.F.R. §§ 3.350; 4.116, Diagnostic Code 7617.  Because the result of the Veteran's symptoms, to include her hysterectomy, was before the examiner, his etiological opinion that the Veteran's symptoms are no longer problematic because of her hysterectomy is inadequate.

The Board finds that the Veteran's consistent and credible lay statements of continuity of symptomatology, combined with both an in-service clinician's June 1981 diagnosis of anovulatory cycles and a current diagnosis of status-post laparoscopic assisted vaginal hysterectomy with bilateral salpingo-oophorectomy, are sufficient to warrant a grant of service connection.  38 C.F.R. § 3.303(b).

The Veteran is competent to report experiencing continuing symptoms of vaginal bleeding, heavy periods, and blood clots associated with her periods during and after service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board further finds that the Veteran's statements are credible both because of their internal consistency, and because they are corroborated by the aforementioned medical diagnoses during and after service.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Attributing the benefit of the doubt to the Veteran, and in the absence of any adequate medical opinion to the contrary, the Board finds that her residuals of a chronic gynecologic disorder warrant service connection based on her competent and credible lay statements of continuous symptomatology since service, and her diagnoses during service, after service, and during the pendency of the claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence may be competent to establish medical etiology or nexus); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, service connection for the Veteran's residuals of a chronic gynecologic disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an aside, the Board notes that the decision contained herein in no way confirms or negates the Veteran's alleged in-service rape which also allegedly resulted in PTSD.  As noted in the Introduction section of this decision, that matter is referred to the RO for any action deemed appropriate.




ORDER

Service connection for residuals of a chronic gynecologic disorder is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


